Burnside, J.
I agree that if the question of boundary had been between strangers, the weight of evidence was clearly in favour of the line delineated by Henry Haines. It was an ancient boundary that the law would not have disturbed. But the heirs of George Crock, with a view to a partition among themselves, made a new boundary, which encroached from one to two feet on the Hopple tract, to which Root was a party. He cannot, by his subsequent purchase of the Hopple tract, change what was established by the amicable partition. An estoppel is where a man is concluded, by his own act or acceptance, to say the truth; Co. Litt. 352 a; and it may be by matter of writing, or in pais; Com. Dig., tit. Estoppel. Though a party to a deed be not estopped by a general recital, he is estopped by the recital of a particular fact in that deed, to deny such fact; Shelley v. Wright, Willes, 9. Here the changed boundary was recited as a particular fact, and the true line; and by that line a lot was set off and conveyed to each of the heirs. Generally a grantor is estopped by his deed to say he had no interest; 2 Term Rep. 171. There is no principle in our law better or more firmly settled, than that on which the judge instructed the jury, that if a man sells and conveys land to which he has no right or title, but afterwards buys or acquires the title to the same land, he cannot claim it against his grantee. The instructions of the judge were so full, clear, and correct, that I deem it unnecessary to add more.
Judgment affirmed.